Citation Nr: 0706582	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted an effective date of 
May 8, 2001 for type II diabetes mellitus.

FINDINGS OF FACT

1.  Though not shown during service, service connection for 
type II diabetes mellitus has been granted because the 
veteran is presumed by VA regulation to have been exposed to 
herbicides during the course of his service in Viet Nam.

2.  The U.S. Court of Appeals for the Federal Circuit has 
established May 8, 2001 as the effective date for service 
connection for type II diabetes mellitus granted on the basis 
of presumptive exposure to herbicides in Viet Nam.


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 8, 2001 for 
diabetes mellitus is denied.  38 C.F.R. §§ 3.307, 3.309 
2006); Liesegang v. Secretary of Veterans Affairs, 312 F. 3d 
1368 (Fed. Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The evidence of record does not show that the veteran 
incurred diabetes mellitus during active service.  The 
evidence of record also reflects that the veteran served in 
Viet Nam.

In a May 2002 rating decision, service connection for 
diabetes mellitus was granted because the veteran's Viet Nam 
service entitled him to a presumption of exposure to 
herbicides, and because diabetes mellitus was added to the 
list of diseases to be service connected when the presumption 
is triggered.
Originally, an effective date of July 9, 2001 was assigned.  
However, in a March 2003 rating decision, the effective date 
was changed to May 8, 2001, to comply with a U.S. Court of 
Appeals decision.  Liesegang v. Secretary of Veterans 
Affairs, 312 F. 3d 1368 (Fed. Cir. 2002).

The law does not permit retroactive application of the 
entitlement to presumptive service connection for diabetes 
mellitus to a date earlier than May 8, 2001, regardless of 
when the disability first manifested, and an earlier 
effective date is not warranted.


ORDER

Entitlement to an effective date earlier than May 8, 2001 for 
type II diabetes mellitus is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


